Title: From Thomas Jefferson to William Jarvis, 16 April 1806
From: Jefferson, Thomas
To: Jarvis, William


                        
                            Dear Sir
                            
                            Washington Apr. 16. 06.
                        
                        I have to acknowledge the reciept of your several letters of June 20. Aug. 1. Oct. 11. 28. and Jan. 10. of
                            the 2. pipes of wine you last sent. I made choice of one, so that I shall expect your bill for the amount of that and two
                            preceding ones at 30. days sight. the two Quarter casks of Termo & Bucellas were paid for to Messrs. Robert Hooe
                            & co. The wines I have hitherto recieved from you have been all deposited at Monticello to be ripening for use
                            when I shall return there to reside, these with others provided in like manner form a sufficient stock to begin on, so
                            that I shall cease to add to it till my return, which will be some time hence. I have therefore to request that no more
                            may be sent to me until I shall again desire it, and to return you thanks for your friendly attentions in assisting me to
                            make this provision for my future comfort.   Our foreign relations some time past bore an unpleasant aspect. the differences
                            with England are more likely to be settled amicably since the change in her ministry. as to those with Spain, if France
                            acts for her, justice will be done for us. if she leaves Spain to herself, we shall do ourselves justice. The Ambassador
                            of Tunis will leave us in the course of some weeks. his expectations of reducing us to be one of the tributary powers to
                            his government, have been disappointed in toto. as to what may follow we have little anxiety except to avoid surprise.
                            Congress will rise on the 21st. Accept my friendly salutations & assurances of great respect.
                        
                            Th: Jefferson
                            
                        
                    